Citation Nr: 0918091	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from March 1971 to April 1972.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, granted service connection for hypertension, 
rated 0 percent, effective December 9, 2004 (the date of 
claim).  In September 2005, the Veteran requested a Travel 
Board hearing; in February 2009 correspondence he withdrew 
that request.

The Veteran had also initiated an appeal of the May 2005 
rating decision's denial of service connection for depression 
and peripheral neuropathy of the bilateral upper extremities.  
A September 2007 rating decision granted service connection 
for major depressive disorder, rated 30 percent, effective 
July 26, 2007, and for peripheral neuropathy of the upper 
extremities, rated 10 percent each, effective September 5, 
2007.  Hence, these matters are not before the Board.  [The 
Veteran has not expressed disagreement with the ratings or 
effective dates assigned.]

In June 2005, the Veteran filed a notice of disagreement with 
the June 2005 rating decision which denied service connection 
for acid reflux.  However, he did not file a substantive 
appeal on that issue (VA Form 9) after the issuance of the 
November 2005 statement of the case (SOC).  Thus, there was 
no perfected appeal as to that issue, and it also is not 
before the Board.


FINDINGS OF FACT

Throughout the appeal period the Veteran has required 
medication for hypertension; his blood pressure has been 
poorly controlled despite increases in prescribed medication.  




CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's 
hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Diagnostic Code (Code) 7101 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.   Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while May 2006, May 2007, October 2007, and December 2008 
supplemental SOCs (SSOCs) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, March 
2006 and October 2008 letters also provided him with general 
disability rating criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.   He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005, March 
2006, and May 2007.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.  Factual Background

Service-connected for hypertension was established on the 
basis that such disease is secondary to the Veteran's 
service-connected diabetes mellitus.

February 1998 private treatment records indicate that the 
Veteran's blood pressure readings were 132/80 and 142/84 at 
separate appointments. 

February 2004 to October 2004 VA treatment records show the 
Veteran's blood pressure readings were 137/86, 153/85, and 
130/72 when taken at separate appointments.  In June 2004, it 
was noted that he was not taking lisinopril, but was 
monitoring his blood pressure, which was reported as 120/80.  
In October 2004, at-home blood pressure readings were 
reported to be within normal limits.

A March 2005 VA examination report notes that the Veteran's 
hypertension was diagnosed in April 2004 and that he had been 
taking lisinopril 5 mg per day for the previous year with no 
side effects.  The examiner noted that the Veteran's blood 
pressure was not well controlled even on medication, although 
he had experienced no complications.  On examination blood 
pressure readings were 142/83, 154/83, and 149/78. 
A March 2006 VA examination report (primarily focusing on 
diabetes mellitus) notes that the Veteran's blood pressure 
was still not under control, even on medication, and that 
readings were usually in the 140/80 range.

VA treatment records indicate readings of 126/72 in February 
2005; 145/89 and 140/90 in January 2006, with a note that the 
Veteran should cut down on salt and that his medication 
should be increased to 10 mg per day; and May 2006 readings 
of 169/79 and 152/78, which resulted in another increase in 
medication, to 20 mg per day.

On May 2007 VA examination it was noted that the Veteran's 
blood pressure was poorly controlled, particularly in light 
of the increases in medication made to better control 
hypertension.  He had experienced no known complications of 
hypertension (stroke, cardiac disease, or renal failure), 
continued to smoke 11/2 packs of cigarettes per day, and was 
still overweight although he had lost 15 pounds in the 
previous year.  On examination, blood pressure readings were 
noted as 153/84, 156/89, and 145/82.  The diagnosis was 
poorly controlled essential hypertension.

VA treatment records for May through August 2007 show blood 
pressures ranging between 126/71 and 162/94; all diastolic 
readings were below 100; two systolic readings registered 
above 160.  Home blood pressure readings reported by the 
Veteran for July and August 2007 ranged between 126/69 and 
144/81.  In August, his medications were increased to 20 mg 
of lisinopril with 25 mg of hydrochlorothiazide (HCTZ) per 
day.  

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension is rated under Code 7101.  Hypertension with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, is rated 10 percent disabling.  Hypertension 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Note (1) to Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the Board finds that the 
record shows the Veteran's symptoms were essentially similar 
throughout the appeal period, and staged ratings are not 
indicated.   

To substantiate entitlement to a 10 percent rating for 
hypertension, the evidence must show that diastolic blood 
pressures are predominantly 100 or more, systolic pressures 
are predominantly 160 or more, or that there is a history of 
diastolic pressures predominantly 100 with the Veteran 
requiring continuous medication to control blood pressure  

The treatment record pertaining to the initial prescription 
of medication for hypertension is not associated with the 
claims file, and appears lost.  [Complete treatment records 
were sought.]  The initial mention of medication for 
hypertension in the claims file indicates the Veteran was not 
taking his lisinopril (presumably prescribed sometime 
earlier), but was attempting to control hypertension by such 
means as diet.  And diastolic pressures of 100 or more or 
systolic pressures of 160 or more are not shown in the 
record.  Consequently, the schedular criteria for a 10 
percent schedular rating for hypertension are not fully met.  

However, the record does show that throughout the appeal 
period the Veteran has had medication prescribed for control 
of his hypertension.  What is particularly noteworthy is that 
also throughout the appeal period the hypertension has been 
considered under poor control, this despite repeat increases 
in medication, initially by increasing dosages of lisinopril 
from 5 mg. to 10 mg. then to 20 mg., then by adding HCTZ to 
the lisinopril prescription.  While it would be mere 
speculation to consider what the Veteran's blood pressures 
would have been were he not taking medication, it is 
certainly reasonable to assume that they likely would have 
been elevated to a greater degree.  It is further reasonable 
to conclude that under these circumstances the schedular 
criteria for a 10 percent rating for hypertension are more 
nearly approximated, and that such rating is warranted.  See 
38 C.F.R. §§ 3.102, 4.7.   

As the criteria for a 10 percent rating for hypertension are 
only approximated, and not fully satisfied, it is clear that 
entitlement to a still higher (20 percent) rating is not 
shown.  At no time during the appeal period was diastolic 
pressure 110 or more or systolic pressure 200 or more.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, 
suggesting that a schedular evaluation would be inadequate or 
that the disability picture presented is exceptional.  The 
record shows that the Veteran was working as an automobile 
salesman (see December 2007 VA examination report), and the 
record does not suggest an adverse impact on employment from 
hypertension beyond that consistent with the 10 percent 
schedular rating assigned.   See 38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  Hence, a referral for 
extraschedular consideration is not warranted in this case.
ORDER

A 10 percent rating for hypertension is granted, subject to 
the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


